Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

The General Counsel
v.

Winston C. San Agustin, M.D.,
(OCR No. 06-56803).

Docket No. C-12-544
Decision No. CR2580

Date: August 2, 2012

DECISION AND ORDER

The General Counsel of the Department of Health and Human Services brings this action
pursuant to section 504 of the Rehabilitation Act of 1973, as amended (Act), and its
implementing regulations, 45 C.F.R. Parts 81 and 84.' The General Counsel charges that
Respondent, Winston C. San Agustin, M.D., who is a practicing physician and surgeon,
violated the statute and regulations because he refused to provide medical services to an
individual based on that person’s disability.”

For the reasons set forth below, I find that Respondent San Agustin has waived his right
to a hearing and consents to my making a decision based on the information available.
Respondent San Agustin violated section 504 of the Act: he discriminated against an
individual by refusing to provide medical services solely because the individual was
HIV-positive. Respondent’s compliance with the Act and regulations cannot be secured
by voluntary means, and his receipt of federal financial assistance shall be terminated
until such time as he demonstrates that he will comply with the requirements of the Act
and regulations.

' The Act, Pub. L. 93-112 (enacted September 26, 1973) is codified at 29 U.S.C. § 701.

* In support of his position, the General Counsel has submitted eight exhibits (HHS Exs.
1-8).
Discussion

1. Respondent San Agustin has waived his right to a hearing and consents to my
deciding this case based on the information filed.?

On March 29, 2012, the General Counsel sent to Respondent San Agustin, by first class
mail, return receipt requested, a Notice of Opportunity for Hearing. According to the
applicable regulations, the respondent may file an answer to this notice within 20 days
after service. Failure to answer within the 20-day period following service of the notice
“may be deemed an admission of all matters of fact recited in the notice.” 45 C.F.R. §
81.52. Further, within 20 days after service of a notice of opportunity for hearing, the
respondent may request a hearing. The respondent’s failure to request a hearing “shall”
be deemed a waiver of the right to a hearing and constitutes the respondent’s “consent to
the making of a decision on the basis of such information as is available.” 45 C.F.R. §§
80.9; 81.54.

The regulations provide that the date of service of the notice of opportunity for hearing is
“the date of its delivery, or of its attempted delivery if refused.” 45 C.F.R. § 81.35
(emphasis added). The General Counsel has submitted a copy of the return receipt and
the relevant “Track & Confirm” page from the U.S. Postal Service website, showing an
April 11, 2012 delivery. HHS Exs. 2, 3.

The time for responding has long since passed. Because Respondent San Agustin neither
filed an answer nor requested a hearing, he has waived his right to a hearing and
consented to my deciding the case based on “such information as may be filed as the
record.” See 45 C.F.R. § 80.9(a). He has also admitted all of the facts set forth in the
notice, which is in the record as HHS Ex. 1.

2. Respondent San Agustin violated section 504 of the Act when he denied medical
treatment to an individual based on that individual’s handicap.

Respondent San Agustin is a California physician, who practices neurological surgery in
Monterey Park, California. He participates in the joint state/federal Medicaid program,
referred to in California as Medi-Cal. HHS Ex. | at 3-4. Because he participates in the
Medi-Cal program, Respondent San Agustin receives federal financial assistance. 45
C.F.R. § 84.3(f) and (h). As a recipient of federal financial assistance, he may not
discriminate against any qualified handicapped person. 45 C.F.R. § 84.4. Examples of
“prohibited discriminatory actions” include denying an individual a service or other
benefit provided under a program that receives federal financial assistance from the
Department of Health and Human Services. 45 C.F.R. §§ 80.3(b)(1); 84.4(b).

* My rulings on each of the findings, conclusions, or exceptions are set forth, in italics
and bold, in the discussion captions of this decision. See 45 C.F.R. § 80.10(d).
In this case, the injured party is a young man, insured through the Medi-Cal program,
who suffers from HIV (human immunodeficiency virus) disease. Because of his
condition, he is a handicapped person within the meaning of the Act and regulations. 45
C.F.R. § 84.3(j); see Bragdon v. Abbott, 524 U.S. 624, 637 (1998). The injured party also
suffered from back and hip pain, and his primary care physician referred him to
Respondent San Agustin for treatment. On July 18, 2006, Respondent San Agustin
examined the injured party, diagnosed spondylolisthesis, and recommended surgery, a
laminectomy. HHS Exs. 5, 6. Respondent agreed to perform the surgery at Garfield
Medical Center and to arrange treatment authorization from the Medi-Cal program. HHS
Ex. 1 at 5; HHS Ex. 4 at 3; HHS Ex. 6.

But shortly thereafter, Respondent’s secretary told him about the injured party’s HIV
status. HHS Ex. | at 5; HHS Ex. 4 at 2-3. Respondent San Agustin immediately stopped
the Medi-Cal authorization process and scheduled another appointment with the injured
party. HHS Ex. 1 at 5; HHS Ex. 4 at 3. At that second appointment, which occurred on
July 21, 2006, he asked the injured party about his HIV status. When the injured party
confirmed that he was HIV-positive, Respondent San Agustin refused to perform the
surgery and told the injured party to go to the county hospital for treatment. HHS Ex. |
at 5-6; HHS Ex. 4 at 3; HHS Ex. 7. He discharged the injured party from his practice,
and, in correspondence advising the referring physician that he had done so, he
specifically mentioned that the young man was HIV-positive. HHS Ex. 7.

The information in the record thus establishes that Respondent San Agustin refused to
provide medical services to an individual because of that individual’s disability. He
therefore violated the Act and regulations and the HHS Office for Civil Rights (OCR)
may appropriately act to correct the noncompliance.

3. Respondent San Agustin’s compliance with the Act and regulations cannot be
secured by voluntary means, so his receipt of federal financial assistance must
be terminated, until he shows that he will comply with statutory and regulatory
requirements.

To effect compliance with the Act and regulations, the responsible department (in this
case, OCR) should, “to the fullest extent practicable,” seek the recipient’s cooperation.
45 C.F.R. § 80.6(a). However, if noncompliance cannot be corrected by such informal
means, the department may suspend or terminate the recipient’s federal financial
assistance. 45 C.F.R. § 80.8(c).

Here, the record documents that OCR attempted repeatedly but unsuccessfully to secure
Respondent San Agustin’s agreement to comply voluntarily with the requirements of the
Act and regulations:
e Ina letter dated September 14, 2009, it advised Respondent San Agustin that,
based on the results of its investigation, the department concluded that Respondent
had discriminated against the injured party because of his disability, in violation of
section 504, by denying him the surgery for which he was otherwise qualified.
OCR included a proposed settlement agreement with that letter, and gave
Respondent 60 days in which to negotiate a settlement;*

¢ On September 30, 2009, OCR telephoned Respondent’s office to discuss
settlement, but office staff said that he was not available;

e Ina letter dated October 16, 2009, Respondent San Agustin asked for 30
additional days in which to respond to OCR’s September 14 letter;

e Ina letter dated October 20, 2009, OCR asked Respondent to discuss settlement
and warned that, unless settlement was reached by the end of the 60-day
negotiating period, it would “undertake appropriate measures to effect
Respondent’s compliance”;

e Ina letter dated October 27, 2009, Respondent denied the allegations of
discrimination but said that he was interested in resolving the case through a non-
attorney representative;

e OCR discussed informal resolution of the case with Respondent’s non-attorney
representative during telephone conversations held on November 5, 13, and 25,
2009;

e Respondent San Agustin participated in the November 25 conversation, and
indicated that he was considering the proposed settlement agreement;

¢ On November 25, 2009, OCR provided Respondent’s representative with a revised
settlement agreement that reflected the results of their negotiations;

¢ On December 4, 2009, OCR telephoned Respondent’s representative, who said
that Respondent agreed “in principle” with the proposed agreement; the
representative promised to respond further by the following week;

+ The proposed settlement seems fairly benign. Respondent San Agustin was not
required to admit liability; OCR agreed to suspend its administrative action against him
and promised not to initiate enforcement proceedings. For his part, Respondent San
Agustin essentially had to agree to comply with section 504, i.e., not to deny treatment
based on a patient’s HIV status. He also had to agree to six hours of AlDs education for
himself and his staff. He had to display a notice of nondiscrimination. HHS Ex. 4 at 11-
20.
e OCR telephoned Respondent’s representative on December 8, 11, and 16, 2009, to
ask about the status of the settlement;

¢ On December 9 and 18, 2009, OCR sent email communications to Respondent’s
representative, asking him to respond to the proposed settlement;

e Neither Respondent nor his representative responded to any of these (December 8,
9, 11, 16, and 18, 2009) communications from OCR.

HHS Ex. | at 6-8; HHS Ex. 4. Respondent’s lack of cooperation establishes that he will
not voluntarily comply with the Act and regulations and that OCR will not be able to
assure his compliance by informal means. Termination of his federal financial
participation is therefore an appropriate remedy for his refusal to comply voluntarily. 45
CFR. § 80.8(c).

Order

I therefore order that the responsible HHS officials suspend, terminate, refuse to grant or
continue Respondent San Agustin’s federal financial assistance, until he satisfies those
officials that he will comply with the Act and regulations.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

